Citation Nr: 0909244	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right eye 
disorder.  

5.  Entitlement to an initial compensable evaluation for 
residuals of a left hand laceration.  



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to 
January 1978, from May 2002 to August 2004, and from 
September 2004 to March 2005.  He also had service with the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the RO in September 2008.  

In a November 2006 statement, the veteran raised a claim of 
entitlement to service connection for a back disability.  As 
this matter has not been developed or certified for appeal 
and is not inextricably intertwined with the issues now 
before the Board, it is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for bilateral 
ankle disorders and a right eye disorder and entitlement to 
an initial compensable evaluation for residuals of a left 
hand laceration are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  Hearing loss for VA purposes was first manifested many 
years after the Veteran's first period of active duty service 
and was not aggravated by the Veteran's subsequent periods of 
active duty service.  

2.  Hypertension was first manifest many years after the 
Veteran's first period of active duty service and was not 
aggravated by the subsequent periods of active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, nor may sensorineural 
hearing loss be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Hypertension was not incurred in or aggravated by the 
veteran's military service, nor may it be presumed to be.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for hearing loss and hypertension.  
Specifically, the discussions in May 2006 and July 2006 VCAA 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to service 
connection for hearing loss and hypertension.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision was rendered after the 
Veteran received notification of his rights under the VCAA.  
The VCAA notice was timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims decided herein has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the May and July 2006 VCAA letters 
and he was also provided with notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issues on appeal in a May 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has not been afforded VA 
examinations for the issues being decided here.  With regard 
to the hearing loss claim, the Board finds that a VA 
examination would not be probative of the issue on appeal.  
As found below, the Board has determined that the Veteran had 
hearing loss which was manifest subsequent to his first 
period of active duty service but prior to his second and 
third periods of active duty service.  Only one audiological 
evaluation was conducted during the Veteran's second and 
third periods of active duty service.  A current VA 
examination could not determine if the pre-existing hearing 
loss was aggravated during active duty based on a single in-
service evaluation and another evaluation conducted more than 
four years after discharge without resort to speculation.  
With regard to the hypertension claim, the Board finds that 
the evidence of record is sufficient to evaluate the claim.  
As found below, the Board has determined that hypertension 
was not present during the Veteran's first period of active 
duty service and there is evidence of record which includes 
blood pressure readings prior to, during and subsequent to 
the veterans second and third periods of active duty service.  
The Veteran's complete service treatment records have not 
been associated with the claims file.  The RO made several 
attempts to obtain this evidence without success.  The 
Veteran was informed of this fact via correspondence dated in 
September 2006.  Sometime after October 2008, additional VA 
outpatient treatment records were associated with the claims 
file and no supplemental statement of the case was prepared 
which addresses this evidence.  The Board notes, however, 
that many of the records received after October 2008 are 
duplicates of evidence previously of record and the new 
records which had not been associated with the claims file 
essentially duplicate evidence which has already been 
considered by the RO.  The Board finds that there is no 
prejudice to the Veteran in going forward with this decision 
despite the fact that the RO did not review this evidence.  
The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met. No additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues on appeal.  In May 2008, the Veteran reported that he 
did not have any further evidence to submit in support of his 
claims.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service connection criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

The Board observes that, with respect to the Veteran's 
National Guard service, the applicable laws and regulations 
permit service connection only for a disability resulting 
from disease or injury incurred in or aggravated coincident 
with active duty for training, or for disability resulting 
from injury during inactive duty training.  38 U.S.C.A. § 
101(22), (23), (24); 38 C.F.R. § 3.6.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include sensorineural 
hearing loss and hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).


Entitlement to service connection for hearing loss.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran submitted a claim of entitlement to service 
connection for hearing loss in May 2006.  He testified before 
the undersigned in September 2008 that he first noticed 
problems with his hearing in 2004 when his military unit was 
getting ready to go to Iraq.  The Veteran attributed the 
hearing loss to working around heavy equipment over the 
years.  He testified that he did not have any trouble with 
his hearing during his first period of active duty service.  

The Board finds that service connection is not warranted for 
bilateral hearing loss.  As noted above, the veteran has had 
three periods of active duty service - September 1977 to 
January 1978, May 2002 to August 2004 and September 2004 to 
March 2005.  

There are no service treatment records from the veteran's 
first period of active duty service.  The veteran has not 
alleged that he experienced hearing loss during this time 
period nor has he indicated in any way that the service 
treatment records would document the presence of hearing 
loss.  Service connection is not warranted for hearing loss 
based on the Veteran's first period of active duty service.  

There is no competent evidence of record demonstrating the 
presence of sensorineural hearing loss for VA purposes within 
one year of the Veteran's separation from his first period of 
active duty service.  No audiological tests are associated 
with the claims file which are dated within one year January 
1978.  Service connection is not warranted on a presumptive 
basis.  

At the time of a National Guard examination which was 
conducted in November 1992, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
15
25
LEFT
5
5
10
10
20

On a document which the veteran completed in November 1992, 
he denied loss of hearing.  This audiological evaluation does 
not demonstrate the presence of hearing loss for VA purposes.  

The first competent evidence of record of the presence of 
hearing loss for VA purposes is dated in 1998.  At the time 
of a National Guard examination which was conducted in 
November 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
45
35
LEFT
50
10
10
10
5

The Veteran completed a Report of Medical History form in 
November 1998 wherein he denied having or ever having had 
hearing loss.  An Annual Medical Certificate dated in 
November 1998 demonstrates that the Veteran was put on 
physical profile for hearing loss at that time.  Subsequent 
military records demonstrate that the Veteran remained on 
physical profile for hearing loss during the rest of his 
military career.  

This November 1998 audiological testing demonstrates that 
hearing loss was first manifest at a time when the Veteran 
was not on active duty.  The Veteran has not alleged that the 
hearing loss present in November 1998 was due to an injury 
which occurred during a period of active duty for training or 
inactive duty for training with the National Guard.  The 
Report of Medical History completed by the Veteran in 
November 1998 indicates he was not even aware of the presence 
of hearing loss at that time.  As noted above, the Veteran 
testified that he first was aware of the hearing loss in 
2004.  There is no competent evidence of record which 
indicates in any way that the hearing loss noted in November 
1998 was etiologically linked with the Veteran's military 
service.  

Based on the above, the Board finds that the Veteran's 
hearing loss was first manifested prior to his second and 
third periods of active duty service.  

The evidence of record does not support a finding that the 
Veteran's pre-existing hearing loss was aggravated by his 
second and third periods of active duty service.  

The Veteran completed a Report of Medical History in July 
2004 which indicates that he had or had had hearing loss or 
wore a hearing aid.  He also testified that he first 
experienced hearing loss when his unit was getting ready to 
deploy to Iraq which occurred during his second period of 
active duty service.  However, there is no record of any 
audiological testing which was conducted during the Veteran's 
second period of active duty service from May 2002 to August 
2004.  There is no competent medical evidence upon which to 
base a determination that there was an increase in hearing 
loss disability between May 2002 and August 2004 which would 
represent an aggravation of the pre-existing hearing loss.  
The Veteran is competent to report that he experienced a 
decrease in hearing acuity but he is not competent to provide 
an opinion as to the extent of the hearing loss in Hertz 
present at that time nor is he competent to provide an 
etiology for the hearing loss.  The Board finds that the 
competent evidence of record does not support a finding that 
the Veteran's pre-existing hearing loss was aggravated by his 
second period of active duty service.  

The only audiological evaluation performed during the 
Veteran's third period of active duty service was conducted 
in November 2004.  At that time, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
50
60
LEFT
60
50
45
55
60

No subsequent audiological readings have been associated with 
the claims file.  This single reading is insufficient to 
document that the veteran's pre-existing hearing loss was 
aggravated by his active duty service.  As noted above, the 
previous time the Veteran underwent an audiological 
evaluation was in 1998.  Significantly, there were no 
complaints of hearing loss included in the service treatment 
records or any other indication that there was an increase in 
hearing loss disability during the Veteran's third period of 
active duty service.  

Based on the above, the Board finds that the Veteran's 
hearing loss was first manifested many years after his first 
period of active duty service and was not aggravated by his 
second or third periods of active duty service.  Service 
connection for hearing loss is not warranted on a direct or 
presumptive basis or due to aggravation.  


Entitlement to service connection for hypertension.

The Veteran has claimed entitlement to service connection for 
hypertension.  

The Board finds that service connection is not warranted for 
hypertension based on the Veteran's first period of active 
duty service.  There are no medical records from the 
Veteran's first period of active duty service from September 
1977 to January 1978.  The Board notes the Veteran has not 
alleged that he was treated for hypertension during this 
period or that there is any evidence of record which would 
support a finding of hypertension which was incurred in or 
aggravated by his first period of active duty service.  He 
testified before the undersigned that the disability was 
first diagnosed in 1991.  

There is no evidence of the presence of hypertension within 
one year of the Veteran's discharge from his first period of 
active duty service.  Therefore service connection is not 
warranted for the disorder on a presumptive basis.  The first 
competent evidence of the presence of hypertension is dated 
many years after the Veteran's first period of active duty 
service.  

The Veteran testified before the undersigned that his 
hypertension began in 1991 and the first competent evidence 
of a diagnosis of hypertension is dated in the 1990's.  The 
Board finds that the Veteran had hypertension which existed 
prior to his second and third periods of active duty service.  

The following is a chronological list of blood pressure 
readings recorded prior to, during and subsequent to the 
Veteran's second and third periods of active duty service:

November 1992 - 148/82
February 1995 - 157/79
April 1995 - 130/76
June 1995 - 130/84
January 1998 - 136/78 
August 1998 - 132/84
November 1998 - 140/100  
December 1998 - 140/100 -The Veteran was on a physical 
profile for hypertension.
February 1999 - 140/80 

A stress test was conducted in May 1999.  Blood pressure was 
recorded as 120/90, 145/95, 170/95, 170/85.  The pertinent 
annotation was that the veteran's blood pressure response was 
slightly elevated.  The exercise test was interpreted as 
being normal.  The Board has not utilized these readings in 
its analysis as they were produced during a stress test.  The 
other readings of record were all conducted when the Veteran 
was not exercising.   

August 1999 - 135/84
January 2000 - 130/82
June 2001 - 136/82
December 2001 - 150/92
January 2002 - 148/96

Begin 2nd period of active duty service

August 2002 - 132/82
December 2002 - 150/100
May 2003 - 136/90 and 136/92
April 2004 - 156/96
April 2004 - 168/109
May 2004 - 128/68
July 2004 - 135/90
July 2004 - 135/70

In August 2004 it was determined that the Veteran was not 
deployable due to gout and hypertension.  

Begin 3rd period of active duty service
January 2005 - 140/80
January 2005 - 133/86
February 2005 - 147/92

Post-service readings
August 2005 - 150/90 and 146/90
October 2005 - 130/94 and 145/100
December 2005 - 147/92
February 2006 - 155/102
July 2006 - 145/83
August 2006 - 115/75
November 2006 - 142/81
February 2007 - 154/87
March 2007 - 130/78
April 2007 - 136/74
May 2007 - 146/78
September 2007 - 146/78
January 2008 - 167/95
July 2008 - 134/76

Based on the above, the Board finds that the Veteran's pre-
existing hypertension was not aggravated by his active duty 
service.  The medical evidence of record demonstrates that 
the Veteran's blood pressure was recorded on numerous 
occasions prior to, during and after his second and third 
periods of active duty service.  The Veteran's systolic 
readings prior to his second period of active duty service 
were primarily in the 130's to the 140's and his diastolic 
readings were primarily in the 80's.  During his second and 
third periods of active duty, systolic readings were 
primarily in the 130's and diastolic readings were primarily 
in the 90's.  After his discharge from active duty his 
systolic readings were primarily in the 130's to the 140's 
and diastolic readings were primarily in the 70's through the 
90's.  The Board does not interpret this range of blood 
pressure readings as being indicative of a permanent increase 
in disability which was the result of aggravation of the pre-
existing hypertension.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  When clear and convincing evidence demonstrates 
no permanent increase in disability during service, the 
presumption of aggravation in not applicable.  Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on the above, the Board finds that hypertension was not 
present during the Veteran's first period of active duty 
service or for many years thereafter and further finds that 
the Veteran's second and third periods of active duty service 
did not aggravate the pre-existing hypertension.  Service 
connection for hypertension is not warranted on a direct or 
presumptive basis nor as a result of aggravation.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for hypertension is denied.  


REMAND

The veteran has submitted a claim for an increased rating for 
residuals of laceration of the left hand.  A VA scars 
examination was conducted in June 2007.  The veteran has 
reported that his hand injury resulted in numbness in his 
hand and also he had an inability to grasp objects.  The 
examiner who conducted the June 2007 VA examination did not 
evaluate the neurological problems reported by the veteran.  
There is recent evidence of record in the form of an August 
2008 VA clinical record which attributes some of the 
Veteran's reported symptomatology to carpal-tunnel syndrome.  
The Board finds that the veteran should be afforded another 
VA examination to determine if there are any neurological 
manifestations of the service-connected residuals of the 
laceration of the left hand.  

The Veteran has claimed entitlement to service connection for 
a bilateral ankle disorder.  Associated with the claims file 
is a "Problem List" from a private outpatient clinic which 
includes a line dated in March 27, 2002 referencing "acute 
inf arthritis rt ankle.  Prob gout."  The Veteran entered 
his second period of active duty service in May 2002.  
Thereafter, medical records dated in April 2004 include 
complaints of ankle pain due to standing on concrete surfaces 
for 12 hours and references to the presence of gout and gout 
exacerbation.  In August 2004, the Veteran was found not to 
be employable, in part, due to gout.  Clinical records dated 
after the Veteran's third period of active duty ended in 
March 2005 also include references to the presence of gout.  
In April 2006, Social Security Administration found that the 
Veteran was unemployable due, in part, to gout.  It is not 
apparent to the Board if the Veteran actually had gout prior 
to his second period of active duty service nor is it 
apparent to the Board if the Veteran had pre-existing gout 
which was permanently aggravated by the Veteran's second or 
third periods of active duty service.  The Board finds a VA 
examination is required to determine the etiology of the 
currently existing gout.  

The Veteran has claimed entitlement to service connection for 
a right eye disorder.  He testified before the undersigned 
that he was bit by a spider while on active duty.  He 
reported he was treated for right eye problems by a private 
physician and that the physician informed the Veteran that 
the spider bite might affect his vision.  His eye remained 
swollen for a long time afterwards.  He reported that his 
right eye vision was not as good as his left eye.  The 
service treatment records document that, in March 2004, the 
veteran was treated for a problem on right upper eyelid.  
Associated with the claims file are allegations of a current 
eye disability, evidence of an in-service eye injury and 
allegations by the Veteran that there is continuity of 
symptomatology.  The Board finds the Veteran should be 
afforded a VA examination to determine if the Veteran 
currently experiences a right eye disorder which was incurred 
in or aggravated by his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for a bilateral ankle disorder, a 
right eye disorder and/or for his 
service-connected residuals of the 
laceration of the left hand since 2007.  
After securing any necessary releases, 
obtain these records identified by the 
Veteran to the extent possible.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of any 
bilateral ankle disorder, to include 
gout, found on examination.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

For any ankle disorder currently found on 
examination, the examiner must render an 
opinion as to the following:

Whether it is at least as likely as not 
(a 50 percent probability or more) that 
an ankle disorder, to include gout, 
existed prior to the Veteran's second 
(May 2002 to August 2004) or third 
(September 2004 to March 2005) periods of 
active duty service?

If an ankle disorder, to include gout, is 
determined to exist prior to the 
Veteran's second or third periods of 
active duty, is it at least as likely as 
not (a 50 percent probability or more) 
that the pre-existing ankle disorder was 
permanently aggravated by the Veteran's 
second or third period of active duty 
service?

If it is determined that the ankle 
disorder did not exist prior to the 
Veteran's second or third periods of 
active duty service, is it at least as 
likely as not (a 50 percent probability 
or more) that a currently existing ankle 
disorder, to include gout, was 
etiologically linked to the Veteran's 
second or third periods of active duty 
service?  

If any opinion requested cannot be 
provided without resort to speculation, 
the examiner should so state.  

A complete rationale must be provided for 
all opinions.  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

3.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of any right 
eye disorder found on examination.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  If a 
current right eye disorder is found on 
examination, provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or more) that 
the currently existing right eye disorder 
was etiologically linked to the Veteran's 
second or third periods of active duty 
service.  If a current right eye disorder 
is diagnosed, the examiner should 
specifically determine if this is 
etiologically linked to the treatment the 
Veteran received for an insect bite to 
the right upper eyelid in March 2004.  

If any opinion requested cannot be 
provided without resort to speculation, 
the examiner should so state.  

A complete rationale must be provided for 
all opinions.  

4.  Schedule the Veteran for a VA 
examination to determine the extent of 
neurological disability associated with 
the service-connected residuals of the 
left hand laceration.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  If any 
neurological disability associated with 
the residuals of the laceration of the 
left hand is found to exist, the examiner 
must identify the nerve or nerves 
involved and must provide an opinion as 
to whether the neurological involvement 
for each nerve more nearly approximates 
mild, moderate, or severe incomplete 
paralysis of the pertinent nerve or 
equates to complete paralysis of the 
nerve.  

If any opinion requested cannot be 
provided without resort to speculation, 
the examiner should so state.  

A complete rationale must be provided for 
all opinions.  

5.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


